Russell, C. J.
A ruling upon the sufficiency of a defendant’s answer is not such a final adjudication as is reviewable by writ of error; for the reason that the court must, after its ruling upon a demurrer addressed to the answer, and independently of the answer, proceed to a final judgment of some kind upon the petition. For this reason the ruling upon a demurrer to the answer does not come within the exception stated in section 6138 of the Civil Code, which allows a cause to he brought up on a bill of exceptions when the decision complained of would have been a final disposition of the cause if judgment had been rendered as *57the plaintiff in error claimed it ought to have been. And since the ruling complained of in this case is merely interlocutory, the writ of error must be dismissed. Cf. National Bank of Tifton v. Brown, ante, 56 (82 S. E. 628). Writ of error dismissed.
Decided August 22, 1914.
Motion to dismiss writ of error.
TV B. Smith, for plaintiff. Lovett & Murray, for defendants.

Roan, J., absent.